    Case: 1:19-cv-00142-KLL Doc #: 45 Filed: 07/27/21 Page: 1 of 3 PAGEID #: 625




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MARY A. MARTIN, et al.,                                       Case No. 1:19-cv-142
    Plaintiffs,                                               Litkovitz, M.J.

       vs.

THE BANK OF NEW YORK,                                         ORDER
MELLON CORP., et al.,
     Defendants.

       Plaintiffs Mary A. Martin and Donald L. Parks, Jr., Ohio residents, brought this action

against the Bank of New York Mellon Corporation and others on the basis of diversity

jurisdiction under 28 U.S.C. § 1332. On November 16, 2020, the Sixth Circuit Court of Appeals

remanded this matter to the undersigned to determine whether subject-matter jurisdiction exists

on the basis of complete diversity such that the pending appeal may continue. (Doc. 31). At

issue is whether the citizenship of named defendant Litton Loan Servicing LP (Litton) was

diverse from that of the plaintiffs such that the Court had jurisdiction when suit was filed.

       To determine the citizenship of a partnership, LLC, or other unincorporated entity, a

party must look to the citizenship of each partner/member of the entity. Carden v. Arkoma

Assocs., 494 U.S. 185, 195 (1990). Further, pursuant to 28 U.S.C. § 1332(c)(1), a corporation

shall be deemed to be a citizen of every State and foreign state by which it has been incorporated

and of the State or foreign state where it has its principal place of business. The parties have

submitted a joint status report addressing the issue on remand:

       Plaintiffs subpoenaed certain information and documentation from Ocwen Capital
       Management, LLC, which had or has a partnership interest in Litton. The response
       to the subpoena have allowed the parties to report that diversity jurisdiction exists
       between Plaintiffs and Litton such that the appeal in the present matter may
       continue. A breakdown of the make-up of Litton is below.
    Case: 1:19-cv-00142-KLL Doc #: 45 Filed: 07/27/21 Page: 2 of 3 PAGEID #: 626




       Litton is a Delaware limited partnership with its principal place of business in
       Texas. As mentioned above, in order to determine citizenship, an examination of
       the partners is necessary. There are two timelines. First, at the time of the
       Complaint and prior to January 1, 2021, Ocwen Financial Corporation (“OFC”)
       was Litton’s limited partner and Ocwen Capital Management LLC (“OCM”) was
       its general partner. OFC is a Florida corporation and maintains no offices in Ohio.
       OCM is a Delaware limited liability company which is a wholly-owned subsidiary
       of OFC. OCM’s principal place of business is in Florida. OCM maintains no
       offices in Ohio. Thus, Litton’s partners as of the filing of the Complaint herein
       were residents of Delaware and Florida. Plaintiffs were and are residents of Ohio.

       At present, and after January 1, 2021, PHH Mortgage Corporation (“PHH
       Mortgage”) is Litton’s limited partner, and PHH Mortgage Capital LLC (“PHH
       Capital”) is its general partner. PHH Mortgage is [a] New Jersey corporation and
       maintains no offices in Ohio. PHH Capital is a Delaware limited liability company
       which is a wholly-owned subsidiary of PHH Mortgage. PHH Capital’s principal
       place of business is in New Jersey. PHH Capital maintains no offices in Ohio.
       Thus, Litton’s partners at present are residents of New Jersey (and arguably
       Delaware, as the state of registration of PHH Capital). Plaintiffs were and are
       residents of Ohio.

(Doc. 39 at PAGEID 608).

       On July 8, 2021, Litton filed its corporate disclosure pursuant to Fed. R. Civ. P. 7.1,

stating as follows:

       Litton Loan Servicing, LP states it is a Delaware corporation. Litton Loan
       Servicing, LP’s current partners are PHH Mortgage Corporation (limited partner)
       and PHH Capital Mortgage LLC (general partner). The sole member of PHH
       Capital Mortgage LLC is PHH Mortgage Corporation. PHH Mortgage Corporation
       is a New Jersey corporation which is a wholly owned subsidiary of PHH
       Corporation. PHH Corporation is a Maryland corporation which is a wholly owned
       subsidiary of Ocwen Financial Corporation. Ocwen Financial Corporation is a
       publicly traded company registered in Florida. No public companies own more
       than ten percent of Ocwen Financial Corporation’s stock.

(Doc. 43). Additional information submitted by plaintiffs indicates that Ohio is not the principal

place of business for Litton’s constituent partners. (Doc. 44, Exs. A-C).

       Finally, as the parties represent above, OCM is a Delaware limited liability company

which is a wholly-owned subsidiary of OFC. OFC, at the time of the filing of the complaint, was

incorporated in and had its principal place of business in Florida. See State of Florida Division

                                                 2
    Case: 1:19-cv-00142-KLL Doc #: 45 Filed: 07/27/21 Page: 3 of 3 PAGEID #: 627




of Corporations, http://search.sunbiz.org/ and Annual Reports dated 04/07/2018 and 04/10/2019

(last visited on July 26, 2021). “By definition, an LLC is owned by its members, so the Court

understands this to mean that Ocwen Financial Corporation is [OCM’s] sole member.” Cooper

v. Bank of New York Mellon, No. 3:13-cv-1985, 2014 WL 349577, at *4 (N.D. Tex. Jan. 31,

2014). Accordingly, at the time this lawsuit was filed, the citizenship of the constituent members

of Litton was not Ohio. Given that plaintiffs are Ohio residents, and Litton is not an Ohio

resident, there is complete diversity among the parties.

        A copy of this Order shall be provided to the Sixth Circuit Clerk of Court.



Date:   7/27/2021                                     s/Karen L. Litkovitz
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge




                                                 3
